DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment and Terminal Disclaimer filed on February 10, 2021. Claims 14-33 are pending in the case, with claims 14, 21 and 30 in independent form. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
The terminal disclaimer filed on February 10, 2021 overcomes the rejection based on non-statutory double patenting as set forth in the previous office action mailed November 12, 2020. The rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,521,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 14-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144